DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 20 is objected to because of the following informalities:  
	On line 2 of claim 20, "an" should be changed to --the-- (note that "an input of the second pregain stage" has already been recited in claim 14, lines 6-7).
Appropriate correction is required.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang, U.S. Patent Application Publication No. 2009/0134914.
As to claim 1, Huang discloses, in figure 3,

a comparator, comprising:
first and second pregain stages (any two of the pregain stages Ao1, Ai1, Ai2...AiN);
a switch network (the switch network formed by all of the switches shown in figure 3 of Huang) coupled to the first and second pregain stages, wherein a first plurality of switches in the switch network (any pair of switches Sf1, Sf2...SfN) are operable to provide a feedback path around at least one of the first and second pregain stages; and
a latch (340) coupled to the second pregain stage.
As to claim 2, note that latch 340 is a single stage latch.
As to claim 3, note that the capacitors shown in figure 3 of Huang are all coupled directly or indirectly to the inputs of pregain stages Ao1, Ai1...AiN.
As to claims 4 and 5, note figure 4 of Huang which shows that the switches are operated in response to a set of clock signals, and note that Huang discloses that the on/off switching of such switches function to cancel an offset of the comparator.
As to claim 6, note that the claimed second pregain stage can be read on any one of stages Ai1 through AiN.
As to claim 7, note that switches Sf1 and Sf2 provide a feedback path from the output of stage Ai2 to the input of stage Ai1, i.e., when the switches are simultaneously closed.
As to claims 9-19, these claims are rejected using the same analysis as set forth above with regard to claims 1-7.


s 1-7 and 9-19 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mansoorian et al, U.S. Patent No. 9,019,139.
As to claim 1, Mansoorian et al discloses, in figure 3A,
an apparatus, comprising:
a comparator, comprising:
first and second pregain stages (any two of the pregain stages amp1 through amp3);
a switch network (the switch network formed by all of the switches shown in figure 3A of Mansoorian et al) coupled to the first and second pregain stages, wherein a first plurality of switches in the switch network (any pair of the switches connected across amp1, amp2 or amp3) are operable to provide a feedback path around at least one of the first and second pregain stages; and
a latch (latch which outputs Dout) coupled to the second pregain stage.
As to claim 2, note that the latch which outputs Dout is a single stage latch.
As to claim 3, note that the capacitors shown in figure 3A of Mansoorian et al are all coupled directly or indirectly to the inputs of pregain stages amp1 through amp3).
As to claims 4 and 5, note figure 3B of Mansoorian et al which shows that the switches are operated in response to a set of clock signals, and note that Mansoorian et al discloses that the on/off switching of such switches function to cancel an offset of the comparator.
As to claim 6, note that the claimed second pregain stage can be read on any one of stages amp2 and amp3.
As to claim 7, note that switches az0 and az1 provide a feedback path from the output of stage amp2 to the input of stage amp1, i.e., when the switches are simultaneously closed.
.

5.	Claims 1-7 and 9-19 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicollini et al, U.S. Patent No. 4,965,468.
As to claim 1, Nicollini et al discloses, in figure 5,
an apparatus, comprising:
a comparator, comprising:
first and second pregain stages (any two of the pregain stages AMPL1 through AMPL3);
a switch network (the switch network formed by all of the switches shown in figure 5 of Nicollini et al) coupled to the first and second pregain stages, wherein a first plurality of switches in the switch network (any pair of the switches connected across AMPL1, AMPL2 or AMPL3) are operable to provide a feedback path around at least one of the first and second pregain stages; and
a latch (LATCH) coupled to the second pregain stage.
As to claim 2, note that LATCH is a single stage latch.
As to claim 3, note that the capacitors shown in figure 5 of Nicollini et al are all coupled directly or indirectly to the inputs of pregain stages AMPL1 through AMPL3).
As to claims 4 and 5, note that the switches Sw1A through Sw3B of Nicollini et al are operated in response to a set of clock signals, and note that Nicollini et al discloses that the on/off switching of such switches function to cancel an offset of the comparator.
As to claim 6, note that the claimed second pregain stage can be read on either AMPL2 or AMPL3.

As to claims 9-19, these claims are rejected using the same analysis as set forth above with regard to claims 1-7.


Double Patenting
6.	Claims 1-7 and 9-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-11, 14-17 and 19-25 of copending Application No. 16/857,171 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are fully anticipated by the claims of 16/857,171 (note, for example, the "first and second pregain stages" of claim 1 of the present application are anticipated by what is recited in claim 1, lines 3-4, of the '171 application as presented in the amendment filed on 01/18/22); the "switch network" of claim 1 of the present application is anticipated by what is recited in claim 1, lines 8-10, of the '171 application as presented in the amendment filed on 01/18/22); and the "latch" of claim 1 of the present application is anticipated by what is recited in claim 1, line 12, of the '171 application as presented in the amendment filed on 01/18/22). Note also that claims 2-7 and 9-19 of the present application are anticipated by what is recited in claims 2-4 and 7-9 of the '171 application as presented in the amendment filed on 01/18/22).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Allowable Subject Matter
7.	Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record discloses or suggests the apparatus of claim 7 wherein the apparatus further comprises a set of capacitors and a set of resistors coupled from the output of the second pregain stage to the input of the second gain stage, nor does any of the prior art of record discloses or suggests the apparatus of claim 14 wherein the apparatus further comprises a set of capacitors and a set of resistors coupled from the output of the third pregain stage to the input of the second pregain stage.


Prior Art Not Relied Upon
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also figure 5 of Yamaguchi which is also seen to anticipate claims 1-7 and 9-19 (the first pregain stage is formed by the combination of inverters 5a and 5b, the second pregain stage is formed by the combination of inverters 51a and 51b, and the third pregain stage is formed by .

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        February 28, 2022